On motion for rehearing,
Bakewell, J.,
delivered the opinion of the court.
This case is one of first impression in Missouri. Counsel for respondent moves for a rehearing. And that learned counsel may be satisfied, at least, that we do not misunderstand his position, and that we by no means think that he rested his case upon Damainville v. Mann, which has proved a treacherous plank, we will briefly state what is suggested to us by his argument in support of this application.
It is not claimed by counsel that actual possession of the entire premises was essential to make defendant chargeable with the entire rent; but it is claimed, nevertheless, that, as the tenancy in the case at bar was per tout as well as per my, therefore, the possessory right and the title, — that is, the privity of estate between landlord and assignee,— was of the whole, and as, confessedly, the liability is equal to the privity of estate, the liability of the assignee of this undivided one-half interest was for the whole rent. We understand the argument, but we do not assent to it.
It is true, as suggested by counsel for respondent, that one of two to whom the premises have been leased, occupying the leased premises, as he has an undivided interest in the whole, is not liable to his co-tenant for rent. He holds per tout, by the whole, as well as per my, by the half; and if he is in actual occupancy, and in sole actual occupancy, as he has an undivided interest in the whole, he necessarily occupies the whole, though his possessory right and title is, nevertheless, only to a half, —that is, to an undivided half, — which he cannot actually and personally have *100without having the whole. He cannot keep his co-tenant out; he must allow his co-tenant to enter whenever he chooses; and if the co-tenant is ousted, he may recover possession of his share. But if one co-tenant rents the whole premises, he is accountable as receiver. And though, for the purposes of tenure, each co-lessee has the whole and every part, yet, for the purposes of alienation, each has only his own share. But to render one co-tenant liable to another for rent, or for use and occupation, there must be something more than an occupancy by one and a forbearance to occupy by the other; because the tenant who merely occupies the estate does no more than he has a perfect right to do on his own account; not, however, as against his co-lessee, who has an equal right to occupy the whole. But all these questions, whilst they arise between the tenants themselves, in nowise concern the landlord. So far as privity of estate goes, the two lessees are in privity of estate with the landlord for the whole ; and they are also each one bound by privity of contract for the whole rent, whether both occupy or only one, or whether the premises are not actually occupied at all. If, as in the case at bar, one of the co-lessees assigns, the assignee no longer maintains to the landlord the same relation as did the original lessee and assignor. The covenant to pay rent runs with the land, and follows the estate into the hands of the assignee, to the extent only of the interest assigned. The assignee is bound to the landlord because of the privity of estate created by the assignment. The landlord may sue the assignor, the original lessee, on his contract, or he may sue the assignee, as he chooses. In neither case does he sue for use and occupation, but brings debt for rent: in one case on contract; in the other, on the privity of estate. Devereux v. Barlow, 2 Salk. 181.
The estate — that is, the title and possessory right of the lessee who holds by the half and by the whole — is in the present case assigned. What estate is assigned? The *101whole estate? Not at all. For an undivided moiety is outstanding in the co-lessee, who did not assign, and who also holds by the half and by the whole, the assignee being liable in this action only by virtue of his privity of estate. Now, let us suppose the other co-lessee had also assigned. This assignee, on accepting the assignment, would also be liable, — only by virtue, however, of his privity of estate. But if each were liable for the whole rent by virtue of his estate, then is the estate doubled. The two halves make the whole estate, and each tenant has only an undivided half of the whole, and this is the extent of his title and of his possessory right. And though, in respect of his companion, each is seized of the whole, yet for the purpose of alienation, and in other respects, he is seized only of his undivided half. And so Coke says: “Albeit they are so seized [per my et per tout ], yet to divers purposes each of them hath but a right to a moiety, as to enfeoff, give, or demise, or to forfeit, or lose by default in & praecipe (because one joint tenant may lose his part by his misplea). And Littleton afterwards, in this chapter, says that one joint tenant hath one moiety in law, and the other the other moiety.” Co. Lit., secs. 193, 288, 291. This is the extent of the estate of a joint tenant, and of the co-lessee in this case ; and for the reasons already given, his liability should, we think, be measured by it. 4 Kent’s Comm. 360, note.
The motion is overruled.
All the judges concur.